DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Schiller (US 20100032557).
Considering claim 1, Schiller teaches a method for intersensor calibration comprising: 
A. imaging a solar signal using a mirror (318) to create an image reference target (Fig.3, [0046] sensor 118 will see an image of the sun 136 in the mirror 102); 
B. detecting the image reference target (solar image) using a first sensor ([0007] sensor system images a calibration source that provides a known radiant flux at the input aperture of the optical system in units of intensity (watts/str), irradiance (watts/m.sup.2), or radiance (watts/m.sup.2/str), [0018], [0059], [0081]); 
C. generating a zero airmass (atmospheric) response constant based on a ground sampling distance of the first sensor and an at-sensor radiance value, the at-sensor radiance value based on an at-sensor, top-of-atmosphere intensity of the image reference target ([0008], [0055] propagate the solar spectral constant from the sun 136 to the mirror 102 and then to the overflying sensor 118 to predict a top-of-atmosphere flux…, [0060]-[0061] determination of intensity and/or irradiance are derived by a processor that may be an integrated element of the information gatherer 134, or a separate component (not shown) provided adjacent to SPARC 100 for radio communication with the over head sensor undergoing calibration 118); 	
D. computing a radiometric gain coefficient of the first sensor using the zero airmass response constant ([0007], [0018] determining the intensity (I.sub.m) of the reflected directly incident sunlight provided by each mirror to an input aperture of the sensor to be calibrated; receiving and analyzing first reflected sunlight from the first subset of mirrors, the first reflected sunlight providing data revealing blurring and spatial effects of the sensor); and 
E. comparing the radiometric gain coefficient of the first sensor to a radiometric gain coefficient of a second sensor to determine a gain ratio between the first sensor and second sensor ([0018] determining the intensity (I.sub.m) of the reflected directly incident sunlight provided by each mirror to an input aperture of the sensor to be calibrated; receiving and analyzing first reflected sunlight from the first subset of mirrors, the first reflected sunlight providing data revealing blurring and spatial effects of the sensor; receiving and analyzing second reflected sunlight from the second subset of mirrors, the second reflected sunlight compared with the determined intensity to prove data revealing responsitivity of the sensor across about all spectral bands and dynamic ranges, [0069] comparison, is a representation of a single calibration target mirror offset from the pixel center (e.g., mirror 320 in FIG. 3)…).
Considering claim 3, Schiller teaches wherein the zero airmass response constant is based on a spectral band of the image reference target ([0055] propagate the solar spectral constant from the sun 136 to the mirror 102 and then to the overflying sensor 118 to predict a top-of-atmosphere flux…., [0018])
Considering claim 4, Schiller teaches repeating step C over a plurality of spectral bands ([0018], [0055]).
Considering claim 5, Schiller teaches wherein the zero airmass response constant defines an intrinsic response coefficient, or digital number, for each spectral band ([0018], [0055]).
Considering claim 6, Schiller teaches wherein the zero airmass response constant includes an image point response function of the mirror ([0018], [0055]).
Considering claims 7, 17, Schiller teaches wherein the mirror includes a convex mirror (Fig.2, [0020]).
Considering claim 8, Schiller teaches wherein the mirror includes an array of mirrors (Fig.3, [0018]).
Considering claim 9, Schiller teaches wherein the image reference target includes a SPARC target, wherein the SPARC target includes a reflection of a star (abstract, [0044]).
Considering claims 10, 19, Schiller teaches measuring solar irradiance using a radiometer and comparing a resulting solar irradiance measurement to the at-sensor radiance value ([0044]-[0045], [0050]).
Considering claims 11, 14, Schiller teaches wherein the first or second sensor is located on one or more of the following: airborne vehicle; unmanned aerial vehicle; satellite; drone; ground based facility; or ground based platform ([0036]).
Considering claim 12, Schiller teaches a satellite intersensor calibration system comprising: 
a mirror configured to image a solar signal to produce an image reference target (Fig.3, [0046] sensor 118 will see an image of the sun 136 in the mirror 102); 
a first sensor configured to detect the image reference target (Fig.3, [0046] sensor 118 will see an image of the sun 136 in the mirror 102); and 
an intersensor calibration processor arranged ([0017] processor) to: 
generate a zero airmass (atmosphere) response constant based on a ground sampling distance of the first sensor ([0017] determine the location of a sensor to be calibrated including the distance H between each mirror and the sensor, [0018], [0055] propagate the solar spectral constant from the sun 136 to the mirror 102 and then to the overflying sensor 118 to predict a top-of-atmosphere flux, [0058]); 
compute a radiometric gain coefficient of the first sensor using the zero airmass response constant ([0007], [0018] determining the intensity (I.sub.m) of the reflected directly incident sunlight provided by each mirror to an input aperture of the sensor to be calibrated; receiving and analyzing first reflected sunlight from the first subset of mirrors, the first reflected sunlight providing data revealing blurring and spatial effects of the sensor); and 
compare the radiometric gain coefficient of the first sensor to a second sensor ([0018] determining the intensity (I.sub.m) of the reflected directly incident sunlight provided by each mirror to an input aperture of the sensor to be calibrated; receiving and analyzing first reflected sunlight from the first subset of mirrors, the first reflected sunlight providing data revealing blurring and spatial effects of the sensor; receiving and analyzing second reflected sunlight from the second subset of mirrors, the second reflected sunlight compared with the determined intensity to prove data revealing responsitivity of the sensor across about all spectral bands and dynamic ranges, [0069] comparison, is a representation of a single calibration target mirror offset from the pixel center (e.g., mirror 320 in FIG. 3)…).
Considering claim 13, Schiller teaches a satellite including the intersensor calibration processor ([0018], [0036]).
Considering claim 15, Schiller teaches wherein the second sensor is configured to detect the image reference target (Fig.3, [0046] sensor 118 will see an image of the sun 136 in the mirror 102).
Considering claim 16, Schiller teaches wherein the intersensor calibration processor is further arranged to compare the radiometric gain coefficient of the sensor with the second sensor ([0018], [0069]).
Considering claim 18, Schiller teaches wherein mirror includes a plurality of mirrors ([0018]).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter.
receive the at-sensor radiance value from each of the plurality of satellites; generate a zero airmass response constant based on a ground sampling distance of each sensor and the at-sensor radiance value associated with each sensor, the at-sensor radiance value being based on an at-sensor, top-of atmosphere intensity of each of the one or more image reference sources; determine a radiometric gain coefficient associated with each sensor of the plurality of satellites using the zero airmass response constant associated with each sensor of the plurality of satellites; and determine a plurality of gain ratios, each gain ratio being based on a comparison of the radiometric gain coefficient of each sensor of the plurality of satellites with a radiometric gain coefficient of a reference sensor; and an image tracker arranged to: receive image data from each of the sensors associated with the plurality of satellites; receive the plurality of gain ratios, wherein each of the plurality of gain ratios corresponds to each of the sensors associated with the plurality of satellites; and generate calibrated image data associated with each sensor based on adjusting the received image data from each of the sensors associated with the plurality of satellites using a gain ratio corresponding to each sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/             Primary Examiner, Art Unit 2641